United States Court of Appeals
                        For the First Circuit


Nos. 00-1610, 02-2047

                           SENAIT FESSEHA,

                             Petitioner,

                                 v.

                JOHN ASHCROFT, ATTORNEY GENERAL,

                             Respondent.


                            ERRATA SHEET

     The opinion of this Court issued on June 16, 2003 is amended
as follows:

     At page 5, line 9, add the following sentence to the end of
the paragraph: "The IJ granted Fesseha voluntary departure for a
thirty-day period."

     At page 5, line 11, between "IJ" and "." insert the
following: "and reinstated the voluntary departure period"

     At page 14, line 6, between "BIA" and "." insert the
following: "and reinstate the voluntary departure period"